Morton, C. J.
At April term, 1881, of the Superior Court held for Suffolk "county, that court, upon a hearing, allowed a deputy sheriff to amend his return of a levy of an execution by the sale of real estate. The petitioner, who then had no interest in the matter, but who, since the amendment was made, has taken a mortgage upon the estate sold on the execution, now insists that he has, as matter of law, the right to have the question of the truth of the amended return reopened and retried upon his petition.
Without inquiring whether, in the large discretion vested in courts in the matter of amending their records, it might not be competent for the Superior Court to entertain and act upon this petition, we are of opinion that the petitioner cannot claim as a right that it should do so. The question he desires to try has once been tried by the Superior Court. If it has the power to retry this question, it is within its discretion to refuse to do so; and the petitioner has no right of exception to such refusal.

Exceptions overruled.